Filed 12/4/20 In re King R. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
           SECOND APPELLATE DISTRICT
                  DIVISION THREE

 In re King R., a Person Coming Under                                    B305513
 the Juvenile Court Law.
 _____________________________________
 DEPARTMENT OF CHILDREN AND                                              (Los Angeles County
 FAMILY SERVICES,                                                        Super. Ct. No. 19CCJP06575A)

           Plaintiff and Respondent,

           v.

 JOSHUA R.,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County, Hon. Pete R. Navarro, Commissioner.
Affirmed in part, reversed in part, with directions.
      Jacques Alexander Love, under appointment by the Court
of Appeal, for Defendant and Appellant.
      Mary C. Wickham, County Counsel, Kim Nemoy, Acting
Assistant County Counsel, Veronica Randazzo, Deputy County
Counsel, for Plaintiff and Respondent.
                    _________________________
       Joshua R. (father) challenges the juvenile court’s
disposition order, urging that the court erred by (1) removing his
infant son from his custody, and (2) conditioning visitation
between father and son on the child’s pediatrician’s approval. We
find the removal order well within the scope of the juvenile
court’s discretion, but conclude that the court erred in delegating
to the pediatrician authority to permit visitation. We thus affirm
in part and reverse in part with directions.
       FACTUAL AND PROCEDURAL BACKGROUND
       A.    Background
       King R. (born in July 2018) is the child of father and
Yorel B. (mother). When this case was initiated in September
2019, King was living with father, who was his sole caregiver.
Father admitted to having a criminal history1 and smoking
marijuana three times a day, but he denied smoking around
King. Father and mother, whom father described as a crack
addict, had never been in a serious relationship.
       On October 9, 2019, the Los Angeles County Department of
Children and Family Services (DCFS) filed a juvenile dependency
petition alleging that King was within the court’s jurisdiction
pursuant to Welfare and Institutions Code2 section 300,
subdivisions (b) and (j). Specifically, the petition alleged that
mother had a 17-year history of abusing cocaine, amphetamines,
and methamphetamines, which resulted in mother’s loss of
custody of King’s half-siblings (counts b-1, j-1), and father had a

1     Father has been convicted of driving on a suspended
license, possessing controlled substances, and misdemeanor theft.
2     All subsequent statutory references are to the Welfare and
Institutions Code.




                                 2
history of substance abuse, was a current abuser of marijuana,
and had been convicted of purchasing and possessing controlled
substances (count b-2).
       On October 10, 2019, the juvenile court ordered King
detained from mother and released to father under DCFS
supervision.
       B.    Jurisdiction and Initial Disposition
       In November 2019, father and King were evicted from their
apartment and reportedly were staying in motels, with friends, or
in their car. DCFS provided father with information about
obtaining motel vouchers, but father did not follow up.
       In December 2019, DCFS was advised that father and King
had been living with paternal aunt Jazzmine B. (the wife of
father’s brother), who had an open dependency case. On
December 29, 2019, father was arrested, leaving King in
Jazzmine’s care. Father was released from jail two days later,
and a children’s social worker (CSW) told him King could not be
left with Jazzmine because she had an open dependency case and
DCFS was concerned about her mental health and current and/or
past substance abuse.
       At the January 3, 2020 jurisdictional hearing, father’s
counsel asked the court to dismiss count b-2 of the petition,
noting that King was well cared for by father, father’s marijuana
levels were low, and there was no indication King had been
abused or neglected. DCFS and the child’s counsel asked the
court to sustain the petition as pled.
       The court sustained count b-1 (mother’s drug use),
dismissed count b-2 (father’s drug use), and struck count j-1
(mother’s drug use/impact on siblings). It declared King a
juvenile court dependent, and ordered him removed from mother




                                3
and placed with father under DCFS supervision. Father was
ordered to drug test every other week, and DCFS was ordered to
provide father with family preservation services. Mother was
denied reunification services.
      C.     King’s Detention from Father; Filing of Subsequent
             Petition
      On January 26, 2020, father was arrested and held without
bail. A CSW went to Jazzmine’s home and found Jazzmine at
work and King being cared for by a friend, Sheryl W.3 King was
detained and placed in foster care.
      DCFS filed a subsequent petition (§ 342) on February
3, 2020. The single count of the petition (count b-1) alleged:
“[Father] created a detrimental and endangering situation for the
child by making an inappropriate plan for the child and leaving
the child with paternal aunt, Jazzmine [B.], who has current
substance abuse and mental health concerns as well as DCFS
involvement regarding her children. The father is currently
incarcerated without bail. The detrimental and endangering
situation established for the child by the father[,] and the father’s
inability to provide ongoing care and supervision of the child,
endangers the child’s physical health and safety and places the
child at risk of serious physical harm, damage and danger.”
      D.     Further Adjudication and Disposition
      In March 2020, DCFS submitted a jurisdiction/disposition
report that attached the police report detailing father’s
January 26 arrest for felony battery. The victim, a man working
as a security guard for father’s former employer, said father


3    Sheryl is also referred to in DCFS’s reports as “Schrell” and
“Cheryl.”




                                  4
yelled incoherently as he approached, and then punched the
victim in the face and threw him to the ground. Security camera
footage showed father approach the victim, pin him against the
wall, and repeatedly punch him in the face. The victim then
stumbled toward the store entrance, where father grabbed him
by the shirt, threw him to the ground, and continued to punch
him. When the victim exited the store, father shoved him back to
the ground and hit him with a closed fist. Father then punched
nearby pedestrians before fleeing in a car.
      Father told a CSW that he had been arrested for engaging
in “mutual combat” with a man who stole from him. He denied
that King was present during the incident, and he said that when
he was arrested, he left King with Sheryl, not with Jazzmine.
Father knew Jazzmine had an open DCFS case, but said she was
responsible and was not a threat to King.
      Jazzmine said she and father helped each other with
childcare, but she denied that father had left King with her when
he was arrested. She said father left King with Sheryl, and
Sheryl “ ‘didn’t know what to do but to come to my house.’ ”
Jazzmine acknowledged that her own daughter had been
removed from her care because “ ‘[m]e and her dad had little
situations’ ” and DCFS “ ‘had an issue with my psych meds and
my medical marijuana.’ ”
      DCFS also spoke with mother, whom DCFS had not
previously been able to locate. Mother said she had visited King
regularly at father’s home until July 2019, when father started a
new relationship and stopped asking mother to babysit. Since
July, mother saw King only when she stopped by the store where
father worked.




                                5
       At the March 10, 2020 jurisdiction/disposition hearing,
father requested dismissal of the subsequent petition, urging that
father had left King with Sheryl, not with Jazzmine.
Alternatively, father contended there was insufficient evidence
that Jazzmine presented a danger to King. Minor’s counsel and
DCFS asked the court to detain King from father; minor’s counsel
further stated that she had spoken the night before to the foster
mother, who reported that King’s pediatrician said King was
malnourished and showed delays in motor skills and speech. The
foster mother further reported that when King entered foster
care, he could not walk, talk, or use a spoon; after a month in
care, he had gained weight, was learning to walk, could feed
himself with a spoon, and was starting to make some sounds.
       After hearing argument, the court sustained the
subsequent petition and ordered King placed in foster care. It
ordered father, upon his release, to engage in individual
counseling, submit to random drug tests, and take a parenting
class, and it ordered King to be brought to the jail for visits with
father if such visits were approved by King’s pediatrician.
       Father timely appealed.
                           DISCUSSION
       Father contends the juvenile court erred by entering a
dispositional order that removed King from his physical custody
and permitted King’s pediatrician to decide whether visitation
would occur.
       DCFS and King’s counsel urge the court to affirm the
removal order, contending it was supported by substantial
evidence. DCFS takes no position as to the visitation order;
King’s counsel concedes it is contrary to established case law.




                                 6
      As we discuss, we conclude that the removal order was well
within the juvenile court’s discretion, but the court erred in
delegating the visitation order to King’s pediatrician.
                                   I.
    The Juvenile Court Did Not Abuse its Discretion by
       Removing King from Father’s Physical Custody
      A.     Legal Standards
      If the juvenile court finds a child to be within its
dependency jurisdiction, it conducts a dispositional hearing at
which it decides, among other things, whether the child will
remain in the parent’s physical custody during the period of the
court’s supervision. (§ 361; In re N.M. (2011) 197 Cal.App.4th
159, 169.) The court may remove a dependent child from a
parent’s physical custody if it finds, by clear and convincing
evidence, that there is a substantial danger to the child’s physical
or emotional well-being, and there are no reasonable means to
protect the child without removing him from the parent’s
physical custody. (§ 361, subd. (c)(1).)
      “A removal order is proper if based on proof of parental
inability to provide proper care for the child and proof of a
potential detriment to the child if he or she remains with the
parent. (In re Jeannette S. (1979) 94 Cal.App.3d 52, 60.) ‘The
parent need not be dangerous and the minor need not have been
actually harmed before removal is appropriate. The focus of the
statute is on averting harm to the child.’ (In re Diamond H.
[(2000)] 82 Cal.App.4th [1127,] 1136.) The court may consider a
parent’s past conduct as well as present circumstances. (In re
Troy D. (1989) 215 Cal.App.3d 889, 900.)” (In re N.M., supra,
197 Cal.App.4th at pp. 169–170.)




                                 7
      We review the juvenile court’s dispositional order,
including a dispositional order removing a child from a parent’s
physical custody, for an abuse of discretion (In re K.T. (2020)
49 Cal.App.5th 20, 25; In re Gabriel L. (2009) 172 Cal.App.4th
644, 652), and we review for substantial evidence the findings of
fact on which the removal order is based (In re K.T., at p. 25; In
re Francisco D. (2014) 230 Cal.App.4th 73, 80).4 “ ‘The juvenile
court has broad discretion to determine what would best serve
and protect the child’s interests and to fashion a dispositional
order accordingly. On appeal, this determination cannot be
reversed absent a clear abuse of discretion.’ (In re Baby Boy H.
(1998) 63 Cal.App.4th 470, 474; see also In re Christopher H.
(1996) 50 Cal.App.4th 1001, 1006.)” (In re D.P. (2020)
44 Cal.App.5th 1058, 1071.)
      B.     Analysis
      In the present case, the juvenile court found that allowing
King to remain in father’s physical custody would pose a
substantial danger to his physical safety, and there were no
reasonable means to protect him without removing him from
father’s custody. Substantial evidence supported that finding.
      As we have described, father engaged in criminal activity
that led to his arrest (and thus his inability to care for King
himself) in late December 2019. When he was arrested, he
exhibited poor judgment by leaving King in the care of paternal

4     Because the facts underlying the juvenile court’s exercise of
discretion must be established by clear and convincing evidence,
the question before this court is whether the record as a whole
contains substantial evidence from which a reasonable factfinder
could have found it highly probable that the fact was true.
(Conservatorship of O.B. (2020) 9 Cal.5th 989, 1011.)




                                 8
aunt Jazzmine. When father was released from custody, DCFS
permitted him to retain physical custody of King, but it warned
father that Jazzmine could not care for King in the future
because of her dependency history and mental health and
substance abuse issues. Notwithstanding that warning, father
again left King with Jazzmine when he was rearrested in
January 2020. In light of this history—and specifically father’s
decision to allow Jazzmine to care for King in his absence even
after being warned not to do so—the juvenile court was well
within its discretion in concluding that King could not be safely
left in father’s physical custody.
       Father challenges the juvenile court’s conclusion that he
left King with Jazzmine when he was rearrested in January,
urging that “[Sheryl] was actually taking care of King after
father was incarcerated.” Although this assertion is supported by
some evidence in the record, there was ample evidence to support
the juvenile court’s conclusion to the contrary. As we have
described, on January 31, 2020, DCFS received a report that
father had been arrested and that King was in the care of
paternal aunt Jazzmine. Father told the CSW that Jazzmine had
been living with father and King, and Jazzmine said she and
father “both work and that they were providing childcare for one
another while the other worked.” Finally, when DCFS detained
King following father’s second arrest, they located him at
Jazzmine’s home. In light of this evidence, we are bound by the
juvenile court’s finding that father left King in Jazzmine’s care,
not in Sheryl’s. (See Rayii v. Gatica (2013) 218 Cal.App.4th 1402,
1408 [“[t]he fact that there was substantial evidence in the record
to support a contrary finding does not compel the conclusion that




                                 9
there was no substantial evidence to support the judgment”];
Gomez v. Smith (2020) 54 Cal.App.5th 1016, 1043 [same].)
       Alternatively, father contends that even if substantial
evidence supports the juvenile court’s finding that he left King in
Jazzmine’s care, removing the child from father’s physical
custody was an abuse of discretion because there were reasonable
means to protect King “by allowing father to make an appropriate
plan.” In other words, father suggests, King should not have
been removed from his custody because he provided the names of
two people, Sheryl and the paternal great-uncle, who might have
been able to care for King during his incarceration. We do not
agree with father that identifying possible caregivers was
sufficient to undermine the court’s removal order. The essential
question before the juvenile court was not whether father could
have identified an appropriate substitute caregiver, but rather
whether he could have been relied on to leave King with that
caregiver if he again found himself unable to care for King. In
view of father’s recent conduct and his statement to the CSW
that Jazzmine was not a threat to King, the juvenile court did not
abuse its discretion in concluding that father could not be so
relied upon.
       Maggie S. v. Superior Court (2013) 220 Cal.App.4th 662
(Maggie S.) and In re S.D. (2002) 99 Cal.App.4th 1068, on which
father relies, do not compel a different result. As DCFS notes,
both Maggie S. and In re S.D. addressed jurisdiction under
section 300, subdivision (g), not removal under section 361,
subd. (c)(5). More significantly for our purposes, neither of those
cases concerned a parent, like father, who had endangered his
child by placing him with an inappropriate caregiver. Thus,
neither Maggie S. nor In re S.D. guides our decision in this case.




                                10
       For all of these reasons, we conclude the juvenile court did
not abuse its discretion in ordering King removed from father’s
physical custody pursuant to section 361, subdivision (c)(5).
                                  II.
        The Juvenile Court Erred by Permitting King’s
     Pediatrician to Decide Whether Visits Would Occur
       Father contends the juvenile court erred by delegating to
King’s pediatrician the authority to decide whether visits would
occur between father and King. King’s counsel concedes that the
order, although well-intentioned, was contrary to well-
established case law. We agree. As other appellate courts have
recognized, “[t]he power to determine the right and extent of
visitation by a noncustodial parent in a dependency case resides
with the court and may not be delegated to nonjudicial officials or
private parties. (In re Donnovan J. (1997) 58 Cal.App.4th 1474,
1476.)” (In re T.H. (2010) 190 Cal.App.4th 1119, 1123.) Thus,
although a visitation order “may delegate to a third party the
responsibility for managing the details of visits, including their
time, place and manner, . . . ‘the ultimate supervision and control
over this discretion must remain with the court. . . .’ [Citation.]”
(Id. at p. 1123.)
       By permitting King’s pediatrician to decide whether visits
would occur, the juvenile court failed to retain ultimate
supervision over visitation and, thus, abused its discretion. We
therefore reverse the dispositional order to the extent it delegated
to King’s pediatrician the power to decide whether visits would
occur between father and King.




                                11
                          DISPOSITION
       The dispositional order is reversed to the extent that it
delegates to King’s pediatrician the power to decide whether
visits will occur between father and King, and is otherwise
affirmed. The matter is remanded to the juvenile court to enter a
new and different dispositional order that permits visits between
father and King consistent with section 362.1, subdivision (a)(1).

    NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS


                                          EDMON, P. J.


We concur:


                  EGERTON, J.



                  DHANIDINA, J.




                                12